                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division




IN RE: MOTION TO PARTIALLY                              Case No. 3:18-sw-180
UNSEAL APPLICATION,SEARCH
WARRANT AND AFFIDAVIT IN
SUPPORT THEREOF




                                             ORDER
          (Protective Order Pursuant to 18 U.S.C. §§ 3509(d)(1)(A) and § 3509(d)(2))

       WHEREAS the Court, having granted the motion of the United States to unseal the

search warrant and application, and partially unseal the affidavit in support of search warrant and

memorandum in support for the limited purpose of providing copies of both to counsel for the

defendant subject to the restrictions described herein, further ORDERS that:

               1.      All papers to be filed in court that disclose information contained

                      in the affidavit shall be filed under seal;

               2.     The affidavit and all documents that contain information obtained

                      from the affidavit shall be stored in a secure place to which no

                       person who does not have reason to know their contents has

                       access;


               3.      The affidavit and the information contained therein may be

                       disclosed only to persons who, by reason of their participation in

                      the criminal case against the defendant, have reason to know such

                       information;
                    Counsel for the defendant may disclose to the defendant and

                    discuss with him the contents of the affidavit, but shall not provide

                    the defendant with a copy of the affidavit.



It is so ORDERED.




                                                         ISI


Date:
      ha/,
        V      / /fI ^
               ^     7/)!^
                         k                     David
                                               ynltedJ.Novak          y
                                                      states Magistrat^dge
Richmond, VA
